     Case 2:20-cv-08304-CJC-E Document 29 Filed 03/01/21 Page 1 of 1 Page ID #:621



 1                                                                   JS-6

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   DANNY JEROME YOUNG,           ) NO. CV 20-8304-CJC(E)
                                   )
12                  Petitioner,    )
                                   )
13             v.                  )          JUDGMENT
                                   )
14   DANIEL E. CUEVA, Warden (A), )
                                   )
15                  Respondent.    )
                                   )
16   ______________________________)

17

18         Pursuant to the Order Accepting Findings, Conclusions and

19   Recommendations of United States Magistrate Judge,

20

21         IT IS ADJUDGED that the Petition is denied and dismissed with

22   prejudice.

23               DATED: March 1, 2021.

24

25

26

27                                   ___________________________________
                                               CORMAC J. CARNEY
28                                       UNITED STATES DISTRICT JUDGE
